NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN CARLOS TORRES,                             No. 16-56023

                Plaintiff-Appellant,            D.C. No. 5:16-cv-00302-JFW-SP

 v.
                                                MEMORANDUM*
NATIONSTAR MORTGAGE, LLC, Its
Successors and/or Assigns; DOES, 1-25
Inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      John Carlos Torres appeals pro se from the district court’s judgment

dismissing his action seeking rescission of his home loan due to alleged violations

of the Truth in Lending Act (“TILA”). We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s dismissal under Fed. R. Civ. P.

12(b)(6). Dumas v. Kipp, 90 F.3d 386, 389 (9th Cir. 1996). We affirm.

      The district court properly dismissed Torres’ action because Torres’ TILA

rescission claim is time-barred. See 15 U.S.C. § 1635(f) (borrower has three years

to rescind under TILA); Miguel v. Country Funding Corp., 309 F.3d 1161, 1164

(9th Cir. 2002) (three-year limitation period under TILA is a statute of repose that

once expired completely extinguishes the underlying right).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       16-56023